272 S.W.3d 473 (2008)
Stuart GOLDENBERG, P.C., Plaintiff/Respondent,
v.
Timothy RUSSO, Defendant/Appellant.
No. ED 90068.
Missouri Court of Appeals, Eastern District, Division Four.
December 9, 2008.
Jack Itzkowitz, St. Louis, MO, for respondent.
J. Richard McEachern, St. Louis, MO, for appellant.
*474 Before BOOKER T. SHAW, P.J., KATHIANNE KNAUP CRANE, J., and MARY K. HOFF, J.

ORDER
PER CURIAM.
Defendant appeals from a judgment entered in plaintiff's favor in plaintiff's lawsuit to recover an amount owing for services rendered. The judgment is supported by substantial evidence, is not against the weight of the evidence, and does not erroneously declare or apply the law. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976).
An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order.
We affirm pursuant to Rule 84.16(b).